Exhibit 10.1
 


Autobytel Inc.
 
WARRANT TO PURCHASE SERIES B JUNIOR PARTICIPATING CONVERTIBLE PREFERRED STOCK
 
VOID AFTER 5:00 P.M., PACIFIC
TIME, ON THE EXPIRATION DATE
 


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED
UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE
STATE SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY UNCERTAINTY OR DISAGREEMENT BETWEEN THE COMPANY AND THE HOLDER AS TO THE
AVAILABILITY OF SUCH EXEMPTIONS, THEN THE HOLDER SHALL BE REQUIRED TO DELIVER TO
THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES MATTERS, SELECTED BY
THE HOLDER AND REASONABLY SATISFACTORY TO THE COMPANY) IN FORM AND SUBSTANCE
SATISFACTORY TO COMPANY TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.
 
THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO AN AMENDED AND RESTATED
STOCKHOLDER AGREEMENT DATED AS OF OCTOBER 1, 2015 (“STOCKHOLDER AGREEMENT”), AS
MAY BE AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN
REQUEST FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SECURITIES THE
PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF THAT AMENDED AND RESTATED STOCKHOLDER AGREEMENT,
INCLUDING CERTAIN RESTRICTIONS ON TRANSFER, REPURCHASE RIGHTS, STANDSTILL
PROVISIONS AND VOTING ARRANGEMENTS, INCLUDING AN IRREVOCABLE PROXY, SET FORTH
THEREIN.
 
THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF AN AGREEMENT AND
PLAN OF MERGER DATED AS OF OCTOBER 1, 2015 (“MERGER AGREEMENT”) AND ARE SUBJECT
TO VARIOUS RIGHTS OF OFFSET BY THE COMPANY UNDER THE MERGER AGREEMENT.
 


 
Issuance Date: October 1, 2015
 
FOR VALUE RECEIVED, Autobytel Inc., a Delaware corporation (“Company”), hereby
agrees to sell upon the terms and on the conditions hereinafter set forth, but
no later than 5:00 p.m., Pacific Time, on the Expiration Date (as hereinafter
defined) to each of the persons listed on Schedule A hereto or registered
assigns (each, a “Holder”), under the terms and at the Warrant Prices as
hereinafter set forth, Holder’s pro rata portion (as set forth on Schedule A
hereto) of One Hundred and Forty-Eight Thousand, Two Hundred and Forty (148,240)
fully paid and non-assessable shares of the Company’s Series B Junior Preferred
Stock, par value $0.001 per share (“Warrant Stock”), at a purchase  price of One
Hundred Eighty Four Dollars and Forty Seven Cents ($184.47) per share ("Warrant
Price"), pursuant to this warrant (“Warrant”).  The number of shares of Warrant
Stock to be so issued and the Warrant Price are subject to adjustment in certain
events as hereinafter set forth.  The term “Series B Preferred Stock” shall
mean, when used herein, unless the context otherwise requires, the Series B
Junior Participating Convertible Preferred Stock, par value $0.001 per share, of
the Company and other securities and property at the time receivable upon the
exercise of this Warrant.
 
 


 
1

--------------------------------------------------------------------------------

 


1.           Exercise of Warrant.
 
(a)           To the extent this Warrant becomes exercisable, the Holder may
exercise this Warrant according to its terms prior to 5:00 p.m., Pacific Time,
on the seventh (7th) anniversary of the Issuance Date by:
 
(i)           completing the exercise form attached hereto (the “Exercise
Notice”);
 
(ii)           delivering the completed Exercise Notice and this Warrant to the
Company at the address set forth in Section 9; and
 
(iii)           paying to the Company an amount equal to (A) the number of
shares of Warrant Stock in respect of which this Warrant is being exercised
pursuant to this Section 1 multiplied by (B) the Warrant Price  (“Aggregate
Exercise Price”) in accordance with Section 1(b).
 
(b)           Payment of the Aggregate Exercise Price shall be made by delivery
to the Company of a certified or official bank check payable to the order of the
Company or by wire transfer of immediately available funds to an account
designated in writing by the Company, in the amount of such Aggregate Exercise
Price.
 
(c)           This Warrant shall become exercisable on the first date on or
following the third anniversary of the Issuance Date, subject to the
satisfaction of the following additional vesting conditions (“Secondary Vesting
Conditions”):  (i) with respect to the first one-third (1/3) of the Warrant
Stock, if at any time after the Issuance Date and prior to the Expiration Date
the weighted average closing price of the Company’s Common Stock on The Nasdaq
Capital Market (or if not then traded on such market or exchange, the principal
market or exchange on which the Company’s Common Stock is then traded) for the
preceding thirty (30) trading days (adjusted for any stock splits, stock
dividends, reverse stock splits or combinations of Company’s Common Stock
occurring after the Issuance Date) (“the Weighted Average Closing Price”) is at
or above Thirty Dollars ($30.00); (ii) with respect to the second one-third
(1/3) of the Warrant Stock, if at any time after the Issuance Date and prior to
the Expiration Date the Weighted Average Closing Price is at or above
Thirty-Seven Dollars and Fifty Cents ($37.50); and (iii) with respect to the
last one-third (1/3) of the Warrant Stock, if at any time after the Issuance
Date and prior to the Expiration Date the Weighted Average Closing Price is at
or above Forty-Five Dollars ($45.00). Once a Secondary Vesting Condition has
been satisfied, that Secondary Vesting Condition shall remain satisfied for the
purposes of this Section 1(c) even if the Weighted Average Closing Price falls
below the applicable required Weighted Average Closing Price for that Secondary
Vesting Condition after the applicable Secondary Vesting Condition has first
been satisfied.  Notwithstanding the foregoing provisions of this Section 1(c),
this Warrant shall become exercisable in full immediately upon the Company’s
Board of Directors approving a liquidation, dissolution, winding up or Change in
Control (as defined below) of the Company.  The Company shall give Holder
written notice of any such approval (subject to the next sentence) by the
Company’s Board of Directors as promptly as practical thereafter and in any
event at least ten (10) Business Days prior to such liquidation, dissolution,
winding up or Change in Control.  Notwithstanding the provisions of this Section
1(d), the Company may delay such notice (and the ten (10) Business Day time
period set forth in the immediately preceding sentence shall be reduced
accordingly) (i) to the extent required by applicable law or the rules of any
applicable securities exchange; (ii) if such notice would constitute the
disclosure of material, non-public information; or (iii) if such notice would
have a material adverse effect on the Company or the event requiring such
notice.  “Change in Control” means the first to occur of any of the following
(in one transaction or a series of related transactions): (i) consummation of a
sale of, directly or indirectly, all or substantially all of the Company’s
assets, (ii) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities of the Company under an
employee benefit plan of the Company, becomes the “beneficial owner” (as defined
in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of (A) the outstanding equity
securities of the Company or (B) the combined voting power of the Company’s then
outstanding securities, or (iii) the Company is party to a consummated merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation.
 
 
2

--------------------------------------------------------------------------------

 


(d)           Subject to the vesting restrictions set forth herein, this Warrant
may be exercised in whole or in part so long as any exercise in part hereof (i)
is for not less than fifty thousand (50,000) shares of Warrant Stock (which
limitation will be appropriately and equitably adjusted consistent with any
adjustments under Section 4 hereof); and (ii) would not involve the issuance of
fractional shares of Warrant Stock.
 
(e)           No fractional shares or scrip representing fractional shares shall
be issued upon the exercise of this Warrant.  The Company shall pay cash in lieu
of fractional shares based upon the fair market value of such fractional shares
of Series B Preferred Stock (which shall be calculated based on (i) the closing
price of the Company’s common stock (“Common Stock”) on the exchange or market
on which the Common Stock is then traded and (ii) the then-current number of
shares of the Common Stock into which a share of Series B Preferred Stock would
be convertible (notwithstanding any limitations on conversion) pursuant to the
Certificate of Designations of Series B Preferred Stock) at the date of exercise
of this Warrant.
 
(f)           In the event of any exercise of the rights represented by this
Warrant, the Warrant Stock so purchased shall be registered in the name of the
Holder within a reasonable time after such rights shall have been so
exercised.  The person or entity in whose name the Warrant Stock is registered
upon exercise of the rights represented by this Warrant shall for all purposes
be deemed to have become the holder of record of such Warrant Stock immediately
prior to the close of business on the date on which the completed Exercise
Notice and the Warrant were delivered to the Company and payment of the
Aggregate Exercise Price and any applicable taxes was made, irrespective of the
date of registration of the Warrant Stock, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such Warrant
Stock at the opening of business on the next succeeding date on which the stock
transfer books are open.
 
2.           Restrictions on Disposition of Warrant and Warrant Stock.
 
(a)           The Holder hereby acknowledges that (i) this Warrant and any
Warrant Stock that may be acquired upon exercise of this Warrant pursuant hereto
are, as of the date hereof, not registered: (A) under the Securities Act on the
ground that the issuance of this Warrant is exempt from registration under
Section 4(2) of the Securities Act as not involving any public offering or (B)
under any applicable state securities law because the issuance of this Warrant
does not involve any public offering and (ii) that the Company’s reliance on the
Section 4(2) exemption of the Securities Act and under applicable state
securities laws is predicated in part on the representations hereby made to the
Company by the Holder.  The Holder represents and warrants that the Holder is
acquiring this Warrant and will acquire the Warrant Stock for investment for the
Holder’s own account, with no present intention of reselling or otherwise
distributing the same.
 
(b)           If, at the time of issuance of Warrant Stock upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Securities Act and other applicable
securities laws, Holder hereby agrees that Holder will not sell, transfer,
offer, pledge or hypothecate all or any part of the Warrant Stock unless and
until Holder shall first have given notice to the Company describing such sale,
transfer, offer, pledge or hypothecation and there shall be available exemptions
from such registration requirements that exist.  Should there be any uncertainty
or disagreement between the Company and the Holder as to the availability of
such exemptions, then the Holder shall be required to deliver to the Company an
opinion of counsel (skilled in securities matters, selected by the Holder and
reasonably satisfactory to the Company) in form and substance satisfactory to
the Company to the effect that such offer, sale, transfer, pledge or
hypothecation is in compliance with an available exemption under the Securities
Act and other applicable securities laws.  The Company may at its election
require that the Holder provide the Company with written reconfirmation of the
Holder’s investment intent as set forth in Section 2(a) with respect to the
Warrant Stock.  The Warrant Stock issued upon exercise of this Warrant shall
bear a legend reading substantially as follows:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED
UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE
STATE SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY UNCERTAINTY OR DISAGREEMENT BETWEEN THE COMPANY AND THE HOLDER AS TO THE
AVAILABILITY OF SUCH EXEMPTIONS, THEN THE HOLDER SHALL BE REQUIRED TO DELIVER TO
THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES MATTERS, SELECTED BY
THE HOLDER AND REASONABLY SATISFACTORY TO THE COMPANY) IN FORM AND SUBSTANCE
SATISFACTORY TO COMPANY TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.”
 
 
3

--------------------------------------------------------------------------------

 


(c)           In addition to the foregoing restrictions, any Warrant Stock
issued upon exercise of this Warrant will be subject to additional restrictions
on transfer, repurchase rights, and standstill provisions, set forth in the
Stockholder Agreement.  The Warrant Stock issued upon exercise of this Warrant
shall bear a legend reading substantially as follows:
 
“THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO AN AMENDED AND RESTATED
STOCKHOLDER AGREEMENT DATED AS OF OCTOBER 1 2015, AS MAY BE AMENDED FROM TIME TO
TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE COMPANY),
AND BY ACCEPTING ANY INTEREST IN SUCH SECURITIES THE PERSON ACCEPTING SUCH
INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF THAT AMENDED AND RESTATED STOCKHOLDER AGREEMENT, INCLUDING CERTAIN
RESTRICTIONS ON TRANSFER, REPURCHASE RIGHTS, STANDSTILL PROVISIONS AND VOTING
ARRANGEMENTS, INCLUDING AN IRREVOCABLE PROXY, SET FORTH THEREIN.”
 
THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF AN AGREEMENT AND
PLAN OF MERGER DATED AS OF OCTBER 1, 2015 (“MERGER AGREEMENT”) AND ARE SUBJECT
TO VARIOUS RIGHTS OF OFFSET BY THE COMPANY UNDER THE MERGER AGREEMENT.


 
(d)           This Warrant may not be assigned, pledged, sold or otherwise
transferred except in accordance with the terms and conditions of the
Stockholder Agreement applicable to Restricted Securities (as such term is
defined therein).  Any purported assignment prohibited by this Warrant shall be
void.
 
(e)           So long as the Warrant Stock remains subject to the foregoing
restrictions, the Company may maintain appropriate “stop transfer” orders with
respect to such securities represented thereby on its books and records and with
its transfer agent.
 
3.           Reservation of Shares.  The Company hereby agrees, represents and
warrants that at all times there shall be reserved for issuance upon the
exercise of this Warrant such number of shares of its Series B Preferred Stock
(or other securities subject to this Warrant from time to time) as shall be
required for issuance upon exercise of this Warrant.  The Company further agrees
that all shares of Warrant Stock represented by this Warrant will be duly
authorized and will, upon issuance and against payment of the Aggregate Exercise
Price, be validly issued, fully paid and non-assessable.
 
4.           Capital Adjustments.  This Warrant is subject to the following
further provisions:
 
(a)           Recapitalization, Reclassification and Succession.  If any
recapitalization of the Company, reclassification of the Series B Preferred
Stock, reorganization, split-off, spin-off, extraordinary dividend or
distribution by the Company, merger or consolidation of the Company into or with
a corporation or other business entity, sale or transfer of all or substantially
all of the Company’s assets or of any successor corporation’s assets to any
other corporation or business entity (any such corporation or other business
entity being included within the meaning of the term “successor corporation”),
or any event similar to any of the foregoing, including a Change in Control,
shall be effected, directly or indirectly, in one or a series of related
transactions (any of the forging being an “Adjustment Event”), at any time while
this Warrant remains outstanding and unexpired, then, as a condition of such
Adjustment Event, and, in any event, the Company agrees that lawful, equitable
and adequate provision shall be made whereby the Holder of this Warrant
thereafter shall have the right to receive upon the exercise hereof, and in lieu
of the shares of Series B Preferred Stock immediately theretofore issuable upon
the exercise of this Warrant, such shares of capital stock, securities or other
property as may be issued or payable with respect to or in exchange, in
connection with the Adjustment Event, for a number of outstanding shares of
Series B Preferred Stock equal to the number of shares of Series B Preferred
Stock immediately theretofore issuable upon the exercise of this Warrant, and in
each such case, the terms of this Warrant shall be applicable to the shares of
stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.
 
(b)           Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Series B Preferred Stock, the number of shares of Warrant Stock purchasable
upon exercise of this Warrant and the Warrant Price shall be proportionately and
equitably adjusted so as to prevent the enlargement or dilution of economic
rights under this Warrant.
 
 
4

--------------------------------------------------------------------------------

 


(c)           Stock Dividends and Distributions.  If the Company at any time
while this Warrant is outstanding and unexpired shall issue or pay the holders
of its Series B Preferred Stock, or take a record of the holders of its Series B
Preferred Stock for the purpose of entitling them to receive, a dividend payable
in, or other distribution of, Series B Preferred Stock (and/or other equity of
the Company), then (i) the Warrant Price shall be adjusted in accordance with
Section 4(d); and (ii) the number of shares of Warrant Stock purchasable upon
exercise of this Warrant shall be adjusted to the number of shares of Series B
Preferred Stock (and/or other equity of the Company) that Holder would have
owned immediately following such action had this Warrant been exercised
immediately prior thereto.
 
(d)           Warrant Price Adjustment.  Whenever the number of shares of
Warrant Stock purchasable upon exercise of this Warrant is adjusted, as herein
provided, the Warrant Price payable upon the exercise of this Warrant shall be
proportionately and equitably adjusted.
 
(e)           Certain Shares Excluded.  The number of shares of Series B
Preferred Stock outstanding at any given time for purposes of the adjustments
set forth in this Section 4 shall exclude any shares then held in the treasury
of the Company.
 
5.           Notice To Holders.
 
(a)           Notice of Record Date.  Without limiting Section 1(d), in case:
 
(i)           the Company shall take a record of the holders of its Series B
Preferred Stock (or other stock or securities at the time receivable upon the
exercise of this Warrant) for the purpose of entitling them to receive any
dividend (other than a cash dividend payable out of earned surplus of the
Company) or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities;
 
(ii)           any Adjustment Event; or
 
(iii)           approval by the Company’s Board of Directors of any dissolution,
liquidation or winding-up of the Company;
 
then, and in each such case, subject to the last sentence of Section 5(b), the
Company will mail or cause to be mailed to the Holder hereof a notice
specifying, as the case may be, (i) the date on which a record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right, or (ii) the date on which
such Adjustment Event is to take place, and the time, if any and if applicable,
is to be fixed, as of which the holders of record of Series B Preferred Stock
(or such stock or securities at the time receivable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Series B Preferred Stock
(or such other stock or securities) for securities or other property deliverable
upon such Adjustment Event.  Such notice shall be mailed at least 15 days prior
to the record date therein specified; provided, however, failure to provide any
such notice shall not affect the validity of such transaction; provided,
further, that the Company or its successor shall in no way be relieved of any
liability for damages caused to the Holder caused by such failure to give the
required notice.  In the event that this Warrant is to become exercisable on an
accelerated basis in connection with any event described in this Section 5(a),
the Company shall afford the Holder fair opportunity to exercise the Warrant
effective immediately prior to such event.
 
(b)           Notice of Adjustment.  Whenever any adjustment shall be made
pursuant to Section 4 hereof, the Company shall promptly notify the Holder of
this Warrant of the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated and the Warrant
Price and number of shares of Warrant Stock purchasable upon exercise of this
Warrant after giving effect to such adjustment.  Notwithstanding the provisions
of Section 5(a) and Section 5(b), the Company may delay such notice (and the
15-day time period set forth in Section 5(a) shall be reduced accordingly) to
the extent required by applicable law or the rules of any applicable securities
exchange or if such notice would have an adverse effect on the event requiring
such adjustment.
 
 
5

--------------------------------------------------------------------------------

 


6.           Loss, Theft, Destruction or Mutilation.  Upon receipt by the
Company of evidence satisfactory to it of the ownership and the loss, theft,
destruction or mutilation of this Warrant and, in the case of loss, theft or
destruction, of indemnity satisfactory to the Company and, in the case of
mutilation, upon surrender and cancellation thereof, the Company will execute
and deliver a new Warrant of like tenor dated the date hereof.
 
7.           Warrant Holder not a Stockholder.  Without limiting rights of the
Holder in respect of any shares of stock of the Company or other securities
owned by the Holder, the Holder of this Warrant shall not be entitled by reason
of holding this Warrant to any rights whatsoever as a stockholder of the
Company.
 
8.           Setoff. This Warrant, and the Series B Preferred Stock issuable
upon exercise of this Warrant, are subject to reduction and setoff as provided
in, and in accordance with, the Merger Agreement to secure claims thereunder.
 
9.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile or e mail, upon written confirmation of
receipt by facsimile, e mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered to the addresses set forth below, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice:
 
To the Company:
 
 
Autobytel Inc.
1887 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention:  Chief Legal Officer
Fax:  (949) 862-1323
Email: glennf@autobytel.com
 
With a copy (which shall not constitute notice) to:
 
 
Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, California 90067
Attention:  Jonathan K. Layne
Facsimile:  (310) 552-7053
E-mail:  jlayne@gibsondunn.com
 
To any Holder:
 
 
The then-current address for the Stockholder Representative pursuant to the
Merger Agreement

 
10.           Choice of Law.  This Warrant and all disputes or controversies
arising out of or relating to this Warrant or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware (including in respect of the statute of limitations or
other limitations period applicable to any such dispute or controversy), without
regard to the laws of any other jurisdiction that might be applied because of
the conflicts of laws principles of the State of Delaware.
 
11.           Dispute Resolution; Forum.  The Company and Holder hereby agree
that any dispute which may arise between them arising out of or in connection
with this Warrant shall be resolved in accordance with the dispute resolution
provisions set forth in Sections 6.10, 6.12, and 6.15 of the Merger Agreement.
 
12.           Severability.  Whenever possible, each provision or portion of any
provision of this Warrant shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision or portion of any provision
of this Warrant is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.
 
[Remainder of this page intentionally left blank; signature page follows]


 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Warrant as of the
Issuance Date.
 
Autobytel Inc., a Delaware corporation







By:   /s/ Glenn E. Fuller                                          
             Glenn E. Fuller
           Executive Vice President, Chief Legal and
      Administrative Officer and Secretary


 
Accepted and Agreed:
 


PF Auto, Inc., a British Virgin Islands business company


By:   /s/ Matias de Tezanos                      
Name: Matias de Tezanos
Title:  Co-Managing Director and President


Ceiba International Corp., a Panama business company


By:   /s/ Peter Klose                                   
Name: Peter Klose
Title:  Managing Director


Picua Limited, a British Virgin Islands business company


By:   /s/ Manual Ayau                              
Name: Manual Ayau
Title: Director


Jeffrey H. Boyd., an individual


By:    /s/ Jeffrey H. Boyd                          


Robert J. Mylod, Jr., an individual


By:   /s/ Robert J. Mylod, Jr.                    


William Ferriolo, an individual


By:   /s/ William Ferriolo                          


Galeb3 Inc, a Florida corporation


By:    /s/ Jose Vargas                               
Name: Jose Vargas
Title:  President


Manatee Ventures Inc., a British Virgin Islands business company


By:   /s/ Matias de Tezanos                  
Name: Matias de Tezanos
Title:  President and Director


Julio Gonzalez Arrivillaga, an individual


By:   /s/ Julio Gonzalez                                 
 
 
 
[Signature Page to Warrant]


 
7

--------------------------------------------------------------------------------

 


FORM OF EXERCISE NOTICE
 
[May only be executed by the registered holder hereof]
 
The undersigned Holder hereby exercises the right to purchase _________ shares
of Series B Junior Preferred Stock, par value $0.001 per share (“Series B
Preferred Stock”), of Autobytel Inc. evidenced by the within Warrant Certificate
for an Aggregate Exercise Price of $_________, and tenders herewith payment for
such shares in full by means of a cash payment.
 
Aggregate Exercise Price Calculation Table


 
Warrant Shares exercised
 
 
    Warrant Price (as adjusted)
x
 
    Aggregate Exercise Price
 
 



 




_______________________________
(Holder Name)




_________________                                                                        ________________________________
(Date)                                                                                     (Holder
Signature)


 
8

--------------------------------------------------------------------------------

 




 
SCHEDULE A
 
LIST OF HOLDERS
 
 
Holder Name
 
 
Pro Rata Portion
PF Auto, Inc.
117,336
Ceiba International Corp.
8,535
Picua Limited
8,535
Jeffrey H. Boyd
4,386
Robert J. Mylod, Jr.
4,386
William Ferriolo
3,352
Galeb3 Inc
682
Manatee Ventures Inc.
682
Julio Gonzalez Arrivillaga
346



 
 